Per CuRiam.
E. M. Shaughnessey is an acting justice of the peace in Portage. As such justice, he issued a summons, which was served upon the relator, in favor of Charles Chislow. The relator contends that Shaughnessey was appointed by the common council of Portage to fill a vacancy caused by the resignation .of another, and that the common council had no authority to make such appointment ; and he therefore seeks in this proceeding to have Shaughnessey’s title to such office determined by this court in this action. There can be no question but that the circuit court has jurisdiction, upon a proper application, in such a case. Const. art. VII, sec. 8; R. S. sec. 3463 et seq. Since the decision in Attorney General v. Railroad Cos. 35 Wis. 425, 521, et seq., this court-has refused to take original jurisdiction in the class of cases mentioned in sec. 8, art. VII, of the constitution, except where it affects the state at large, this court judging of the contingency in each case for itself. State ex rel. Wood v. Baker, 38 Wis. 71, 77; State v. St. Croix Boom Corp. 60 Wis. 565. The question here presented does not so affect the state at large.
The writ is denied.